Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/21 has been entered.
 
MAINTAINED REJECTION

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 73-74 and 81-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benkovic et al. (US 6,929,915) in view of Kimberly et al. (US 5,985,561).
These claims are drawn to a method comprising carrying out exponential RPA using a primer comprising a unique 3' sequence complementary to a target nucleic acid and using an agent to 
Benkovic et al. discloses the process known in the prior art as RPA, using ATP rather than ATPgammaS (see columns 5-10, and claim 1). Although this reference does not explicitly recite
'exponential' amplification, in the absence of evidence to the contrary one of ordinary skill in the art would have reasonably expected exponential amplification to have been taught or at least suggested, especially because the reference discloses the use of ATP rather than ATPgammaS. There is no evidence or valid scientific reason of record to support that 'amplification' within the teachings of Benkovic et al. does not include, or at least suggest, 'exponential' amplification. Further, Benkovic et al. discloses the use of RecF, RecO, and RecR, and although this document does not explicitly disclose that these proteins stabilize or destabilize nucleoprotein filaments, these functions are inherent properties (see column 9, second full paragraph).
Benkovic et al. does not disclose the use of an allele-specific primer in RPA.
Kimberly et al. disclose the use of allele-specific primers in PCR (see column 8, lines 50-53). It is noted that PCR and RPA are analogous processes in that both involve cyclical extension of annealed primers on a target nucleic acid.
One of ordinary skill in the art would have been motivated to use allele-specific primers in the exponential RPA of Benkovic et al. because Kimberly et al. disclosed the advantageous use of such primers in the analogous PCR, and there would have been reasonable expectation of success for providing the same benefit in RPA. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.


REPLY TO ARGUMENTS

4.	With respect to the above rejection, the arguments of the response filed 01/06/21 have been fully considered, but are not found persuasive.  On pages 6-10 of the response, an analysis of legal obviousness is given, and it is concluded that the cited prior art does not suggest application of the combination of enzymes RecO and RecR, as required in amended independent claim 1, nor the combination of enzymes RecO, RecR, and RecF, as required in new dependent claim 98.  This is not found convincing for the following reasons.
Firstly, it is noted that due to the open language 'comprising', the claims are not limited to the noted enzyme combinations; use of other enzymes in addition to the recited ones is within the claim scope.  Secondly, the Office asserts that, considering all the criteria pointed to in the response, the cited prior art suggests the claimed combination of enzymes, along with a limited number of other enzyme combinations, with reasonable expectation of success.  Here, 'reasonable expectation of success' refers only to the suggested method working as intended; there is no consideration of either 'problems' or 'improvements'.  Thus, the rejection need only establish reasonable expectation of the method of Benkovic et al. working using the disclosed enzymes or combinations thereof, including RecO, RecR, and RecF, and there is no evidence or argument of record providing doubt in this regard.
On pages 7 and 9, the response implies that the combination of enzymes RecO and RecR, or RecO, RecR, and RecF, provides for the unpredictable or unexpected advantage or improvement of exponential amplification in RPA.  However, there is no evidence of record for such an unexpected or surprising result for use of the noted enzyme combinations, compared with other enzyme combinations also suggested by Benkovic et al.  If such evidence were submitted, it would be considered as a possible means of overcoming the rejection, as long as such evidence were commensurate in scope with the prima facie obviousness has been established, and accordingly the rejection is maintained.    

CONCLUSION

5.	No claims are free of the prior art.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/02/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637